By the Court:
The demurrer was properly sustained. It does not appear from the complaint that any relation of especial trust or confidence existed between the parties to the contract, or that the means of knowledge as to the terms and, conditions of the writing were not equally open and accessible to both. The care and diligence of a prudent man in the transaction of his business would demand an examination of the instrument before signing, either by himself or by some one for him in whom he had a right to place confidence.
The fact that the plaintiff was illiterate, and could read manuscript only with difficulty, did not render this precaution less necessary.
Judgment affirmed.